 PLUMBERS&PIPEFITTERSLOCAL 481Plumbers&PipefittersLocalUnionNo. 481,AFL-CIOandLear-Siegler,Inc.- Holly'Divisionand International ChemicalWorkers Union, LocalNo. 766, AFL-CIO,Party toContract.Case36-CD-48January 8, 1969DECISION AND DETERMINATION OFDISPUTEBY CHAIRMAN MCULLOCH AND MEMBERSFANNING AND BROWNThis is a proceeding under Section 10(k) of theNationalLaborRelationsAct,asamended,following a charge filed on September 3, 1968, byLear-Siegler,Inc.- Holly Division,hereinaftercalledLear-SieglerorEmployer,allegingthatPlumbers& PipefittersLocalUnionNo. 481,AFL-CIO,hereinafter called Plumbers, had violatedSection 8(b)(4)(D) of the Act. A hearing was heldpursuant to notice at Eugene,Oregon,on October10, 1968,before Hearing Officer Dale B.Cubbison.The Employer and International Chemical WorkersUnion, Local No.766, AFL-CIO, hereinafter calledChemicalWorkers,appeared at the hearing andwere afforded full opportunity to be heard, toexamine and cross-examine witnesses,and to adduceevidence bearing on the issues.The Employer filed abrief in support of its position.The rulings of theHearing Officer made at the hearing are free fromprejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connectionwiththiscasetoathree-member panel.Upon the entire record in this case,the Boardmakes the following findings:I.THE EMPLOYERThe record discloses that the Employer is anOregon corporation wholly owned by Lear-Siegler,Inc., a California corporation. It is engaged in thesale, servicing, installation, replacement and repairof heating and air-conditioning equipment. TheEmployer purchased, during the year preceding thehearing, in excess of $100,000 worth of goods andmaterialswhich originated outside the State ofOregon and were delivered to Lear-Siegler frompoints directly outside the State of Oregon, ordirectly from persons who in turn received saidgoods and materials directly from points outside theState of Oregon.We find that the Employer isengaged in commerce within the meaning of Section2(6) and (7) of the Act and that it will effectuate thepolicies of the Act to assert jurisdiction herein.II.THE LABOR ORGANIZATIONS27The record shows, and we find, that the Plumbersand the Chemical Workers are labor organizationswithin the meaning of Section 2(5) of the Act.III.THEDISPUTEA. TheWork at IssueThis proceeding arises out of a dispute overwhether work involving the installation of heatingand air-conditioning equipment, including the fittingof pipe and prefabricated ducts and vents attendantthereto,should be assigned to members of thePlumbers or retained by employees represented bythe Chemical Workers.B. Background and Facts of the DisputeLear-Siegler employs approximately 14 employeesat its Portland,Astoria,andEugene,Oregon,locations.Itsemployees,whoarecurrentlyrepresentedbytheChemicalWorkers,aredesignated as working foremen and senior andjunior gas-burning equipment installers.Fortypercentof the Employer's business isderived from the sale, service, and installation ofcentral heating and air-conditioning equipment. Theremainingbusinessisderivedfromcontractinstallation of Northwest Natural Gas Company'sequipmentand from miscellaneous installation,repair and rebuilding services. The work in disputeis the former type which requires the fitting of pipeand prefabricated ducts and vents attendant thereto.This work is ordinarily assigned to and performedby one employee except that an additional employeemay help set the equipment in place. The singleemployee assigned to the job cuts and fits sheetmetal duct work and vents and also cuts, threads,fits,and pressure-tests the gas pipes, in each caseusing the appropriate tools. The manufacture of thesheetmetal vents and ducts as well as electricalwork is subcontracted.The Employer contracted with general contractorWayne L. Johnson for the installation of certainheating systems and gas piping for water heaters ina 16-unit apartment house project currently underconstruction. It was this job that gave rise to theinstant work dispute.The record establishes that the Plumbers beganpicketing the apartment project the morning ofAugust 28, 1968, when the Employer arrived on thejob.The picketing stopped the entire operation.Thereafter, the Employer left the construction site,and work began again. However, on September 9,when the Employer reappeared, picketing againresumed.JamesHulse,asupervisoroftheEmployer, testified that on August 28, when thepicketing started, he asked the Plumbers' agent,Carmichael,what the problem was. Carmichael174 NLRB No. 4 28DECISIONS OF NATIONAL LABOR RELATIONS BOARDreplied that the picket sign told the story. Themessage onthe sign was to the effect that theworking conditions of the Employer were not asgood as those enjoyed by members of the Plumbers.According to Hulse, Carmichael further stated thatthe type of work performed by the Employer shouldbe done by plumbers and that the Employer's peoplewere not gettingenoughmoney. Hulse testified thathe called to the attention of Carmichael the Board'sruling in asimilar jurisdictional dispute' involvingthe Plumbers and the Employer and the identicalwork herein and that Carmichael replied that "therewas a new rulingin effect."Wayne L. Johnson, the general contractor on theapartmentproject,statedthatinaphoneconversation with Carmichael on or about August28,Carmichael said that Lear-Siegler had nobusiness in Eugene,Oregon, and that the work beingperformed by the Employer should be performed byunioncontractorshavingcontractswiththePlumbers.At a meeting held on September 3betweentheEmployerandthePlumbers,Carmichael stated that the Chemical Workers was"trying tohorn in onPlumbers work" in Eugeneand that the Chemical Workers had no right to thework.C. Contentions of the PartiesThe Employer contends in its brief that itsemployees should retain the work because ofeconomy and efficiency derived from flexibility inscheduling thework. It further claims that itsemployees possess superior skills and can performthework in a safer manner. In addition, theEmployer relies on its past practice, industrypractice, and the terms of its collective-bargainingagreementwiththeChemicalWorkers.ThePlumbers did not appear at the hearing althoughduly served with notice and did not file a brief. TheChemicalWorkers was represented by counsel atthe hearing but did not file a brief.D. Applicability of the statuteBeforetheBoardmayproceedwithadetermination of the dispute pursuant to Section10(k) of the Act it must be satisfied that there isreasonable cause to believe that Section 8(b)(4)(D)of the Act has been violated.The fact that the Plumbers' signs indicate a"working standards" protest is not conclusive as tothe lawfulness of its objective. It is apparent fromthe Plumbers' entire course of conduct that its realobjective was to force a reassignment of the disputedwork. Accordingly, we find that there is reasonablecause to believe that a violation of Section8(b)(4)(D) has occurred.'Siegler ServiceCompany,169 NLRB No 118E.Merits ofthe DisputeSection 10(k) of the Act requires the Board tomake an affirmative award of disputed work aftergiving due consideration to various relevant factors.As the Board has stated, its determination in ajurisdictionaldispute caseisanactof judgmentbased uponcommon senseand experience in theweighing of these factors. The following factors arerelevant inmaking a determination of the disputebefore us.1.Collective-bargaining agreement:Lear-Siegler,Inc.- Holly Division has had a bargainingagreementwiththeChemicalWorkersforapproximately 2 years. The Plumbers has had nocontractwith the Employer. Pursuant to itsagreementwiththeChemicalWorkers,theEmployer hasassignedemployees represented by theChemical Workers to perform all installation work.2.Efficiency,economyandflexibilityofoperations:As discussed above, except for theassistancein its placement, the installation of a unitrequires the attention of only one employee. Ifplumbers wereassignedthework, the job wouldinvolveanumber of different craftsmen, eachperformingaminorspecializedoperationandreturningat different times to the same job. Theresultwouldbeafragmentedoperationwithincreased costs,more complicated scheduling ofworkers, and more time required to complete thejob.3.Skillof the employees:The employees ofLear-Siegler regularly attend a school of instructionconducted by Northwest Natural Gas Company andreceive specialized on-the-job training. In addition,allof the employees in the Eugene office of theEmployer, with the exception of a man hired 2weeks before the hearing,possess gasfitters' licensesfrom the City of Eugene, which they obtained aftersuccessfulcompletion of a written examination.Furthermore, the Employer is apparently satisfiedwith the skills and safety performance of itsemployees.4.Companyand industrypractice:The Employerhas in the past assigned all installation work in theStates ofWashington and Oregon to employeesrepresented by the Chemical Workers. There is noclearly defined area practice. Locals of the ChemicalWorkers have contracts with six gas heatingequipmentinstallationcompanies and two gasdistribution companies in the Pacific Northwest. IntheEugenearea,theChemicalWorkers has acontract with Lear-Siegler.However, most of thecompanies in the area have not been organized byany union.ConclusionUpon the record as a whole, and after fullconsideration of all relevant factors involved, webelieve that the employees of Lear-Siegler who are PLUMBERS&PIPEFITTERSLOCAL 481currently represented by the ChemicalWorkers,rather than plumbers represented by RespondentPlumbers, are entitled to the work in dispute. Wereach thisconclusionrelying upon the Employer'sassignmentof the disputed work to its ownemployees, the fact thatthe assignment is consistentwith the Employer's past practice and the currentbargainingcontract, the fact that the employeesrepresented by the Chemical Workers possess therequisite skills to perform the work, and that suchan assignment will result inefficiency and economyof operations.We shall determine the dispute beforeusby awardingallinstallationof heating andair-conditioning equipment,includingthe fitting ofpipe and prefabricated ducts and vents attendantthereto,to those employees represented by theChemicalWorkers, but not to that Union or itsmembers. In consequence, we shall also determinethat the Plumbers wasnot, and isnot entitled, bymeansproscribed by Section 8(b)(4)(D) of the Act,to force or require the Employer to assign thedisputed work to its members.DETERMINATION OF DISPUTEPursuant to Section 10(k) of the National LaborRelations Act, as amended, and upon the basis ofthe foregoing findings and the entire record in this29proceeding, theNationalLabor Relations Boardherebymakes the following determination of thedispute:1.Employees of Lear-Siegler, Inc.- HollyDivision,whoarecurrentlyrepresentedbyInternationalChemical Workers Union, Local No.766, AFL-CIO, are entitled to perform the work ofinstallingheating andair-conditioning equipment,including the fitting of pipe and prefabricated ductsand vents attendant thereto, on the apartmentproject currently being performed at 1240 W. 7thSt., in Eugene, Oregon.2.Plumbers & Pipefitters Local Union No. 481,AFL-CIO, is not entitled by means proscribed bySection 8(b)(4)(D) of the Act to force or requireLear-Siegler,Inc.- HollyDivisionto assign suchinstallationwork to plumbers represented byPlumbers& Pipefitters Local Union No. 481,AFL-CIO.3.Within 10 days from the date of this DecisionandDeterminationofDispute,Plumbers&PipefittersLocal Union No. 481, AFL-CIO, shallnotify the Regional Director for Region 19, inwriting,whether or not it will refrain from forcingor requiring the Employer, by means proscribed bySection 8(b)(4)(D) of the Act,to assignthe work indispute to plumbers represented by the Plumbers,ratherthan to employees represented by theChemical Workers.